El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
La recurrente insiste en que el caso Civil Núm. 10 no constituye cosa juzgada ni impedimento colateral por senten-cia.
En dicho pleito, instado por el Estado Libre Asociado de Puerto Rico contra la Sucesión de doña Carmen Massari Cintrón, de la cual forma parte la aquí demandante recu-rrente, en cobro de una deficiencia de contribución sobre in-gresos, montante a unos $21,569.50, los demandados atacaron la validez de la contribución que se intentaba cobrar fundán-dose en varias causas de nulidad, siendo una de ellas y la que aquí interesa, que la deficiencia contributiva fue hallada en relación con beneficios inexistentes, fijados arbitraria-mente, mediante la consideración de un valor básico mínimo muy por debajo del valor en el mercado de la finca en primero de marzo de 1913, que es la fecha que por ley debía prevalecer; que la participación en la finca vendida de donde se deriva el supuesto beneficio, tenía un valor básico de $70,000 en marzo primero de 1918 y la venta fue realizada por $61,500 con el resultado de una pérdida de $8,500, siendo erróneo el valor básico de $36,661.96 asignado a la propiedad por el Tesorero de Puerto Rico.
Al rechazarse esta causa de nulidad, en el pleito Civil Núm. 10, se resolvió que se trataba de un error de cálculo y que tal error no podía revisarse dentro del pleito en cobro de contribuciones porque los contribuyentes, no solicitaron opor-tunamente la revisión judicial de ese error dentro del término y mediante el procedimiento estatuidos por ley. Se resolvió además que no se presentó evidencia alguna para probar que la determinación del ingreso neto hecha por el Tesorero en lo que concernía a la venta del inmueble fuera incorrecta.
Se aplica la doctrina de impedimento colateral por sentencia cuando un hecho esencial para el pronunciamiento de una sentencia se dilucida realmente y se determina por *839una sentencia válida y final pues tal determinación es con-cluyente en un segundo pleito entre las mismas partes aunque estén envueltas causas de acción distintas. Pereira v. Hernández, 83 D.P.R. 162 (1961), escolio 7 y pág. 166 y casos allí citados.
Es evidente que en el caso Civil Núm. 10, el Tribunal, al dictar su sentencia no adjudicó en sus méritos la contención de los allí demandados sobre el valor básico de la finca para el año 1913. Tampoco se litigó dicha cuestión porque las par-tes no presentaron evidencia sobre ese hecho. En su consecuen-cia la doctrina de impedimiento colateral por sentencia, según la ha expuesto este Tribunal, en distintas ocasiones, no es obstáculo legal para que los allí demandados litiguen esa cuestión en el pleito de reintegro de contribuciones. Tartak v. Tribunal de Distrito, 74 D.P.R. 862 (1953); Pueblo v. Ibarra, 69 D.P.R. 563 (1949).
Ahora bien, bajo la doctrina de cosa juzgada, la sentencia dictada en el pleito anterior es un impedimento en un pleito posterior entre las mismas partes y sobre la misma causa de acción y cosas, no solamente en cuanto a las cuestiones litigadas y adjudicadas sino también en cuanto a las cuestiones que pudieron haber sido litigadas y adjudicadas con propiedad en la acción anterior. Manrique Gil v. Goffinet, 37 D.P.R. 336 (1927).
En la sentencia dictada en el caso Civil Núm. 10 se resol-vió que los allí demandados no podían dentro de aquel pleito, cuestionar la validez de la deficiencia notificada por el Te-sorero por no haberse acogido los contribuyentes a los procedi-mientos establecidos por ley para revisar judicialmente las determinaciones del Tesorero en materia de notificación de deficiencias en contribución sobre ingresos. Decisiones poste-riores de este Tribunal indican que no estuvo desacertado el juez sentenciador en dicho caso. Véase, por ejemplo, Cervecería India v. Srio. de Hacienda, 80 D.P.R. 271 (1958). Siendo *840ello así, tampoco podía invocarse aquella sentencia anterior como excepción de cosa juzgada en el presente litigio.
Convenimos pues, con la recurrente, que erró el Tribunal sentenciador al resolver que la sentencia dictada en el pleito Civil Núm. 10 constituye cosa juzgada. Sin embargo el Tribunal Superior resolvió además que la demandante no tenía derecho al reintegro solicitado por no haber satisfecho la suma total de la contribución adeudada puesto que solamente había hecho un abono de $20.00 en 16 de agosto de 1955, a la contribución adeudada. Sabemos que dicha contribución, sin incluir intereses, montaba a $21,394.85. Las partes estipularon ante el Tribunal a quo, que a la demandante doña Josefina Capó Sánchez de Lube, le correspondía pagar el 66.405% de esa contribución. Estipularon además que la demandante había pagado al Secretario de Hacienda, las siguientes cantidades:
$5,786.94 depositados en la Secretaría del Tribunal Superior y remesados al Secretario de Hacienda;
$2,400 retenidos de su sueldo como profesora de la Universi-dad de Puerto Rico y remesados también al Secretario de Hacienda;
$20.00 pagados directamente por la contribuyente al Nego-ciado de Contribución sobre Ingresos; y
$2,700 depositados en la Secretaría del Tribunal Superior aunque aún no entregados al Secretario de Hacienda.
Las cantidades pagadas por la demandante suman en total a $10,906.94. Una simple operación aritmética demuestra que el 66.405% del monto de $21,394.85 arrojaría un resultado de $14,207.25, que es la cantidad que corresponde pagar a la recurrente. (1) No habiendo ella pagado la totalidad de esa cantidad, el Tribunal a quo, aplicó correctamente la *841ley y el caso de Flora v. United States, 357 U.S. 63; 2 L.Ed.2d 1165.
En Anglade v. Srio. de Hacienda, 79 D.P.R. 834 (1957), resuelto por este Tribunal antes de emitirse la decisión en el caso de Flora, dijimos a la pág. 838:
“De todos modos, es bueno dejar esclarecido, que cuando se ha pactado entre el Secretario de Hacienda y el contribuyente, el pago de la contribución en determinados plazos, o tal situación surja de la forma como se ha realizado el apremio, el contribu-yente no tiene que satisfacer la totalidad de los plazos antes de solicitar el reintegro de aquella porción que creyere ha pagado ya en exceso de la cantidad debida o que le ha sido cobrada ya ilegal o indebidamente por el Secretario de Hacienda: 10 Mertens 366-367, see. 58-34 (ed. de Callaghan and Company de 1948) ; Sirian Lamp Co. v. Manning, 123 F.2d 776 (Maris) (1941), cita precisa a la pág. 778; Coates v. United States, 111 F.2d 609 (Patterson) (1940), cita precisa a la pág. 610.”
Posteriormente ratificamos esta doctrina en Inter-American Orange Crush Co. v. Srio. Hacienda, 81 D.P.R. 311 (1959).
Sin embargo, Flora resuelve, interpretando una disposición legal similar a la nuestra, que el contribuyente debe pagar en su totalidad una deficiencia de contribución sobre ingresos antes de que pueda impugnar su corrección en una acción de reintegro. La doctrina establecida en los casos de Coates v. United States, supra, y Sirian Lamp Co. v. Manning, supra, que citamos como autoridades, en el caso de Anglade fue repudiada en el caso de Flora. Véase 10 Mertens, Law of Federal Income Taxation, 1963 Cum. Supp., § 58.37, pág. 205. Por lo tanto el caso de Anglade y el de Inter-American Orange Crush Co., en todo lo que conflijan con el de Flora, quedan revocados.
Consideramos que al seguir la doctrina expuesta en el caso de Flora damos una interpretación correcta a nuestra Ley de Contribuciones sobre Ingresos. Conforme a dicha doc-trina y contrario a lo resuelto en los casos de Anglade e In*842ter-American Orange Crush Co., el contribuyente no puede litigar en una acción de reintegro la contribución impuesta si antes no la ha pagado en su totalidad. El requisito del pago de la contribución o su afianzamiento antes de que pueda ser litigada es un principio general que informa nuestro sistema contributivo en el aspecto del cobro y litigación de la contri-bución impuesta. En Cervecería India v. Secretario de Hacienda, 80 D.P.R. 271 (1958), hicimos un examen de este principio y analizamos los procedimientos establecidos por nuestras leyes para litigar las contribuciones. Respecto a las contribuciones sobre ingresos dijimos a la pág. 278: “En todos los casos en que se permite al contribuyente litigar una con-tribución sin pagarla antes, la Asamblea Legislativa de Puerto Rico ha impuesto condiciones para garantizar el pago de la contribución y para asegurar la eficiente recaudación de tributos. El gobierno siempre ha tratado de impedir que los litigios contributivos se conviertan en un obstáculo que impida el obtener los ingresos contributivos que son necesa-rios para su funcionamiento. Respecto a las contribuciones sobre ingresos se exige normalmente la prestación de una fianza como requisito previo para recurrir ante el Tribunal Superior contra una determinación final de deficiencia. Y si se apela de una sentencia del Tribunal Superior determinando una deficiencia de contribución sobre ingresos, se exige nor-malmente el pago de la totalidad de la deficiencia como con-dición previa para que el Tribunal Supremo pueda conocer de la apelación en sus méritos.”
De permitirse que en una acción de reintegro se litigue contribuciones sobre ingresos impuestas y no pagadas total-mente, se eludirían en esa forma los procedimientos expresa-mente consignados en la Ley de Contribuciones sobre Ingresos para cuestionar la legalidad de la contribución impuesta. Por ejemplo, el Secretario de Hacienda notifica a un contribuyente una deficiencia de $10,000 para determinado año contribu-tivo. Si el contribuyente entiende que dicha deficiencia es *843errónea por ser excesiva y que la misma debe montar sola-mente a $2000, le bastaría pagar $2001 y luego solicitar el reintegro de $1.00 que a su juicio, pagó en exceso. Claro está, en ese litigio estaría el contribuyente discutiendo no sola-mente el pago en exceso de $1.00 sino también indirecta-mente los restantes $7999.00 del total de la deficiencia noti-ficádale, sin haber pagado ni afianzado dicha suma. (2) Obvia-mente este procedimiento es contrario a lo estatuido en las leyes contributivas de Puerto Rico.
La nueva Ley de Contribuciones sobre Ingresos de 1954, según enmendada (13 L.P.R.A. see. 3272) no ha variado el principio.(3) Referente a los pagos hechos en exceso y al derecho a reintegro, la ley dispone que “Si la cantidad ya pagada, fuere o no a base de plazos, excediere de la cantidad determinada como el monto correcto de la contribución, el pago en exceso se acreditará o se reintegrará según se provee en la sección 332 de este título.” Procede por tanto, el rein-tegro cuando determinado el monto correcto de la contribu-ción por el Secretario de Hacienda o el Tribunal, el contri-buyente hiciere un pago en exceso de dicho monto. Las deter-minaciones del Secretario de Hacienda se presumen correctas. Una vez determinado el monto de la contribución por dicho funcionario, el contribuyente viene obligado a pagarlo o puede litigar su corrección mediante los procedimientos que señala la ley. Solamente cuando ha pagado la totalidad de la contri-*844bución determinada por el Secretario de Hacienda, si no ha recurrido contra dicha determinación para ante el Tribunal Superior, es que puede solicitar el reintegro de aquella parte de la contribución que a su juicio pagó en exceso.

Se declarará sin lugar la segunda moción de reconside-ración en tanto en cuanto solicita la revocación de la senten-cia dictada por el Tribunal Superior.

El Juez Presidente Señor Negrón Fernández, junto a los Jueces Asociados Señores Belaval,. Hernández Matos y Santana Becerra concurren en voto separado emitido por este último, concurriendo en el resultado por razones de derecho distintas a las que expone el Tribunal. El Juez Asociado Señor Belaval emitió además un voto por separado.
—O—

 Hemos tomado como base, a los fines de la discusión, la deficiencia original sin incluir intereses. No estamos determinando aquí la cantidad que en definitiva la contribuyente viene obligada a pagar al Secretario de Hacienda.


 Aunque el Secretario de Hacienda podría proceder al cobro de esta suma restante, sin embargo, mientras tanto el contribuyente estaría litigando su validez.


La Ley Núm. 8 de abril 10 de 1964, 13 L.P.R.A. see. 331, estable-ciendo el sistema de pagos parciales de contribuciones sobre la propiedad y sobre ingresos, tampoco altera en nada dicho principio.
El sistema de pagos parciales no se aplica a contribuciones que están en litigio. Aun en casos en que el Secretario de Hacienda acepte pagos parciales, las deudas incluidas en los planes de pagos parciales, se ins-criben en el Registro de la Propiedad sobre cualquier propiedad del deudor y permanecen anotadas como un gravamen sobre tal propiedad hasta que el deudor satisfaga totalmente la deuda. 13 L.P.R.A. see. 335.